Citation Nr: 1728675	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-06 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1963 to March 1983.  He died in January 2006.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2006.  The certificate of death lists the cause of death as non-small cell lung cancer.

2.  During the Veteran's active service, he was stationed on various Navy ships.

3.  Resolving reasonable doubt in favor of the appellant, the evidence supports a finding that the Veteran is presumed to have been exposed to asbestos during his naval service.

4.  It is at least as likely as not (50 percent or greater) that the Veteran's non-small cell lung cancer was caused by asbestos exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c)

At the August 2016 hearing, the appellant credibly testified that the Veteran would talk about his exposure to asbestos during his naval service.  As such, the Veteran's exposure to asbestos is conceded.

In May 2017, a VA pulmonologist reviewed the Veteran's claims file and opined that the Veteran's death was due to non-small cell lung cancer that  was at least as likely as not caused by asbestos exposure during his active service. 

The expert medical opinion of the VA pulmonologist is given great probative weight as he reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran developed non-small cell lung cancer due to his exposure to asbestos during his long and honorable naval service.

Having weighed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


